AMENDMENT NO. 1 TO
COMMON STOCK PURCHASE AGREEMENT

This Amendment No. 1 to the Common Stock Purchase Agreement, dated as of
October 15, 2010 (this “Amendment”), to the Common Stock Purchase Agreement
dated as of October 15, 2007 (the “Purchase Agreement”) is entered into by and
between Cytokinetics, Incorporated, a corporation organized and existing under
the laws of the State of Delaware (the “Company”), and Kingsbridge Capital
Limited, an entity organized and existing under the laws of the British Virgin
Islands (the “Investor”).

1. Reference to the Purchase Agreement; Definitions. Reference is made to the
Purchase Agreement and, specifically, to Section 10.6 thereof entitled,
“Amendment; No Waiver.” Terms defined in the Amendment and not otherwise defined
herein are used herein with the meanings defined in the Purchase Agreement.

2. Amendment to the Purchase Agreement. The Purchase Agreement is hereby amended
by replacing the definition of “Commitment Period,” as set forth in Article I
thereof, is hereby replaced in its entirety with the following definition:
“Commitment Period” means the period commencing on the Effective Date and
expiring on the earliest to occur of (i) the date on which the Investor shall
have purchased Shares pursuant to this Agreement for an aggregate purchase price
equal to the Maximum Commitment Amount, (ii) the date this Agreement is
terminated pursuant to Article VIII hereof, and (iii) March 31, 2011.

3. Miscellaneous. Except as otherwise set forth herein, the Purchase Agreement
shall remain in full force and effect without change or modification. This
Amendment shall be construed under the internal laws of the State of New York.
This Amendment may be executed in any number of counterparts, each of which
shall be deemed an original, and all of which together shall constitute one and
the same instrument. This Amendment shall bind and inure to the benefit of the
parties and their respective successors and assigns.

(Remainder of page intentionally left blank. Signature page to follow.)IN
WITNESS WHEREOF, the parties hereto have caused this Amendment No. 1 to the
Common Stock Purchase Agreement to be signed and delivered by their respective
duly authorized representative as of the date first written above.

KINGSBRIDGE CAPITAL LIMITED

By: A.R. Gardner-Hillman
Antony Gardner-Hillman
Director


CYTOKINETICS, INCORPORATED

By: Sharon A. Barbari
Sharon Barbari
EVP, Finance and Chief Financial Officer


